ORDER DISMISSING APPEALThis is an appeal from a findings of fact, conclusions of law, and order entered in an action relating to real property. Eighth Judicial District Court, Clark County; Kenneth C. Cory, Judge.When our initial review of the docketing statement revealed a potential jurisdictional defect, we ordered appellants to show cause why this appeal should not be dismissed for lack of jurisdiction. Specifically, it appeared that the district court had not yet entered an final order appealable under NRAP 3A(b)(1) because respondent's negligence claim against National Title Co. remained pending in the district court. See Lee v. GNLV Corp., 116 Nev. 424, 426, 996 P.2d 416, 417 (2000). We cautioned that failure to demonstrate that this court has jurisdiction could result in the dismissal of the appeal.Appellants failed to respond to our order. Accordingly, on January 22, 2018, we directed appellants to show cause, within 11 days, why their appeal should not be dismissed for lack of jurisdiction. We again cautioned that failure to demonstrate that this court has jurisdiction could result in the dismissal of this appeal.To date, appellants have not filed a response or otherwise communicated with this court. Appellants thus fail to demonstrate that the order challenged on appeal is appealable as a final judgment under NRAP 3A(b)(1). It also appears that no other statute or court rule allows an appeal from the challenged order. See Brown v. MHC Stagecoach , 129 Nev. 343, 345, 301 P.3d 850, 851 (2013) ("[W]e may only consider appeals authorized by statute or court rule."). Accordingly, it appears that we lack jurisdiction and weORDER this appeal DISMISSED.